Citation Nr: 0923534	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-24 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee strain, 
claimed as secondary to a service-connected right ankle 
disability.

2.  Entitlement to service connection for a left hip 
disability, claimed as secondary to a service-connected right 
ankle disability.

3.  Entitlement to service connection for a lumbosacral spine 
disability, claimed as secondary to a service-connected right 
ankle disability.

4.  Entitlement to service connection for left shoulder 
tendinitis, claimed as secondary to a service-connected right 
ankle disability.

5.  Entitlement to service connection for chronic fatigue 
syndrome, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

6.  Entitlement to service connection for a psychiatric 
disability, including personality disorder.

7.  Entitlement to service connection for disability 
exhibited by insomnia.

8.  Entitlement to service connection for fibromyalgia.

9.  Entitlement to service connection for hypothyroidism.

10.  Entitlement to service connection for a rheumatoid 
arthritis.

11.  Entitlement to service connection for migraines.

12.  Entitlement to service connection for gastroesophageal 
reflux disease.

13.  Entitlement to an increased rating for residuals of a 
right ankle injury with fracture fragment, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from April 1993 to April 
1995.

In May 2000, the RO denied, in pertinent part, a claim for 
service connection for a left knee disability as not well 
grounded.  Pursuant to the Veterans Claims Assistance Act of 
2000 (addressed in more detail below), the RO readjudicated 
the claim in December 2004, denying it on the merits.  The 
Veteran timely appealed.

These matters also come to the Board of Veterans' Appeals 
(Board) on appeal from the December 2004 rating decision 
that, in pertinent part, denied service connection for left 
hip bursitis, for a lumbosacral spine disability, for left 
shoulder tendinitis, and for a personality disorder; and 
denied a disability rating in excess of 10 percent for 
residuals of a right ankle injury with fracture fragment.  
The Veteran timely appealed.  A subsequent rating action 
increased the evaluation for residuals of a right ankle 
injury with fracture fragment to 20 percent.  

The Board notes that, in September 2003, RO denied service 
connection for spondyloarthropathy of the left hip. The 
current claim for service connection for a left hip 
disability concerns whether entitlement to service connection 
may lie under 38 C.F.R. § 3.310, as secondary to the 
Veteran's service-connected right ankle disability.  The 
claim had not previously been considered under 38 C.F.R. 
§ 3.310, which potentially provides a "new cause of action" 
not subject to the usual requirement of new and material 
evidence to reopen.  See Spencer v. Brown, 4 Vet. App. 283 
(1993); Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  
Hence, the Board may adjudicate the Veteran's current claim 
for service connection for a left hip disability as an 
original, rather than as a reopened, claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In February 2009, the Veteran testified during a hearing 
before the undersigned at the RO.

The issues of service connection for a left knee strain, a 
left hip disability, a lumbosacral spine disability, left 
shoulder tendinitis, and chronic fatigue syndrome are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not exhibit an acquired psychiatric 
disability in service and a clear preponderance of the 
evidence is against a link between a current acquired 
psychiatric disability and service.

2.  The veteran expressed his desire to withdraw his appeal 
of his claim of entitlement to service connection for 
disability exhibited by insomnia in June 2008, before a 
decision by the Board was issued on this particular issue.

3.  The veteran expressed his desire to withdraw his appeal 
of his claim of entitlement to service connection for 
fibromyalgia in February 2008, before a decision by the Board 
was issued on this particular issue.

4.  The veteran expressed his desire to withdraw his appeal 
of his claim of entitlement to service connection for 
hypothyroidism in February 2008, before a decision by the 
Board was issued on this particular issue.

5.  The veteran expressed his desire to withdraw his appeal 
of his claim of entitlement to service connection for 
rheumatoid arthritis in February 2008, before a decision by 
the Board was issued on this particular issue.

6.  The veteran expressed his desire to withdraw his appeal 
of his claim of entitlement to service connection for 
migraines in February 2008, before a decision by the Board 
was issued on this particular issue.

7.  The veteran expressed his desire to withdraw his appeal 
of his claim of entitlement to service connection for 
gastroesophageal reflux disease in February 2008, before a 
decision by the Board was issued on this particular issue.

8.  The veteran expressed his desire to withdraw his appeal 
of his claim of entitlement to an increased rating for 
residuals of a right ankle injury with fracture fragment 
February 2008, before a decision by the Board was issued on 
this particular issue.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred or 
aggravated in service, and a psychosis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.309 (2008).

2.  The appeal with regard to the claim of entitlement to 
service connection for disability exhibited by insomnia has 
been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.204 (2008).

3.  The appeal with regard to the claim of entitlement to 
service connection for fibromyalgia has been withdrawn.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2008).

4.  The appeal with regard to the claim of entitlement to 
service connection for hypothyroidism has been withdrawn.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2008).

5.  The appeal with regard to the claim of entitlement to 
service connection for rheumatoid arthritis has been 
withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.204 (2008).

6.  The appeal with regard to the claim of entitlement to 
service connection for migraines has been withdrawn.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2008).

7.  The appeal with regard to the claim of entitlement to 
service connection for gastroesophageal reflux disease has 
been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.204 (2008).

8.  The appeal with regard to the claim of entitlement to an 
increased rating for residuals of a right ankle injury with 
fracture fragment has been withdrawn.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through September 2001, March 2004, August 2004, January 
2005, and August 2006 letters, the RO notified the Veteran of 
elements of service connection, and the evidence needed to 
establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

In the August 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable where further assistance would not aid the Veteran 
in substantiating his claims.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for a VA 
examination in connection with the claim on appeal, a report 
of which is of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).


II.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for a psychosis may be presumed if it is 
manifested to a compensable degree within a year of a 
Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

A.  Personality Disorder

The report of a December 1999 VA examination includes Axis I 
diagnoses of intermittent explosive disorder, and rule out 
bipolar affective disorder.  The Axis II diagnosis shown was 
personality disorder, not otherwise specified, with 
antisocial features.  

VA hospital records include an assessment of an adjustment 
disorder with depressed mood in July 2000.

During a VA hospital admission from June 2001 to September 
2001, the diagnoses included polysubstance dependence; 
intermittent explosive disorder, by history; and personality 
disorder with antisocial and schizoid features.

VA treatment records from a California facility reflect that 
the Veteran reported in September 2002 that he had a 
diagnosis of bipolar disorder.  The physician indicated that 
the diagnosis was not listed in the Veteran's records, and 
the Veteran was unsure when the diagnosis had been made.

In February 2004, a VA staff psychiatrist in Puerto Rico 
indicated that the Veteran had received treatment for a 
bipolar disorder in California.

During a VA examination in March 2004, the Veteran described 
and tried to justify the instances in which he had shown 
impulsive and aggressive behavior toward others.  Examination 
revealed the Veteran to be alert and in full contact with 
reality.  His answers to questions were relevant and 
coherent, and the Veteran did not show any impairment of 
thought process or communication.  The Axis I diagnoses were 
mixed substance abuse, in alleged remission; and intermittent 
explosive disorder.  The Axis II diagnosis was personality 
disorder, with outstanding antisocial and borderline 
characteristics.  The examiner noted that the Veteran did not 
have any service-connected neuro-psychiatric disability.  The 
examiner opined that the Veteran's personality disorder was 
his greatest impairment, and that his substance use disorder 
and intermittent explosive disorder were consequences or 
manifestations of his personality disorder.

It is clear from the 2004 VA examination report that the 
Veteran does not have an acquired psychiatric disability 
secondary to his service-connected right ankle disability.  
In fact, his primary psychiatric impairment is a personality 
disorder.  Personality disorders are not diseases or injuries 
within the meaning of applicable legislation, and thus cannot 
be service-connected.  38 C.F.R. § 3.303(c) (2008), see 38 
U.S.C.A. § 1110 (providing compensation for disease or injury 
incurred in service).  It is not shown that he has an 
acquired psychiatric disability secondary to his service-
connected right ankle disability by any competent evidence of 
record.  

The Veteran has claimed that current psychiatric disability 
is related to his service-connected right ankle disability.  
While a layperson is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge or expertise, 
such as the condition causing the symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) and Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995).  

The Veteran does not claim and the record does not show that 
he has an acquired psychiatric disorder related to service.  
There is no evidence of a psychosis manifested to a 
compensable degree within the first post-service year, to 
warrant service connection on the basis of presumptions 
referable to chronic diseases.

B. Withdrawn Claims

In a June 2008 written statement that was signed by the 
representative, it was indicated that the Veteran wished to 
withdraw his appeal of entitlement to service connection for 
disability exhibited by insomnia.  As of June 2008, the Board 
had not yet promulgated a final decision on the veteran's 
appeal of that claim.

In a February 2008 written statement that was signed by the 
veteran, he requested that his appeals of entitlement to 
service connection for fibromyalgia, hypothyroidism, 
rheumatoid arthritis, migraines, gastroesophageal reflux 
disease and an increased rating for right ankle disability be 
withdrawn.  As of February 2008, the Board had not yet 
promulgated a final decision on the veteran's appeal of those 
claims.

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204 (2008); 
Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is 
withdrawn by a veteran, it ceases to exist; it is no longer 
pending and it is not viable).

The withdrawal of an appeal effectively creates a situation 
where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed.  Consequently, in such an instance, 
dismissal is appropriate.  See 38 U.S.C.A. § 7105 (West 
2002).

Because the veteran has clearly expressed his desire to 
terminate his appeal for the benefits discussed above, 
because he or his representative has done so in writing, and 
because the Board had not yet promulgated a decision on his 
appeal at the time of his request for withdrawal, the legal 
requirements for a proper withdrawal has been satisfied.  
38 C.F.R. § 20.204 (2008).  Accordingly, further action by 
the Board on this particular matter is not appropriate and 
the veteran's appeal should be dismissed.  38 U.S.C.A. § 7105 
(West 2002).


ORDER

Service connection for a psychiatric disability, including 
personality disorder, is denied.

The appeal of the claims of entitlement to service connection 
for disability exhibited by insomnia, fibromyalgia, 
hypothyroidism, rheumatoid arthritis, migraines, 
gastroesophageal reflux disease, and an increased rating for 
residuals of a right ankle injury with fracture fragment is 
dismissed.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Left Knee Strain, Left Hip Disability, Lumbosacral
Spine Disability, and Left Shoulder Tendinitis

The Veteran contends that his left knee strain, left hip 
disability, lumbosacral spine disability, and left shoulder 
tendinitis have worsened due to an abnormal gait and 
increased strain associated with his service-connected right 
ankle disability.

The Board notes that service connection has been established 
for residuals of a right ankle injury with fracture fragment, 
metatarsalgia.  A 20 percent disability rating has been in 
effect since July 2003.

VA progress notes reflect that the Veteran presented with old 
right ankle pain and new left-sided low back pain, left knee 
pain, and left calf pain in January 2000 (Volume 1).  A 
physician noted likely musculoskeletal strain in setting of 
compensation for chronic right ankle pain, and noted 
seronegative spondyloarthropathy as well, given the Veteran's 
gender and age.  In October 2000, a physician noted that the 
Veteran may have multiple contributing factors to joint 
complaints, though at least a portion was likely due to an 
inflammatory arthritis (Volume 1).  Another physician in 
October 2000 suggested that the chronic trauma to the 
Veteran's ankles has led to significantly abnormal gait and 
increasing strain injuries, which may be contributing factors 
(Volume 6).

The reports of October 2004 VA examinations (Volume 5) 
reflect diagnoses of left knee sprain; left hip trochanteric 
bursitis; left shoulder calcific tendinitis, mild 
degenerative joint disease; and lumbosacral spine disability, 
myositis.  The examiners opined that each of the disabilities 
is a separate entity affecting the Veteran's articulations; 
and that each of the disabilities is not caused by or is a 
result of the service-connected right ankle disability.

The Board notes that neither of the October 2004 examiners 
addressed the Veteran's contention as to whether the service-
connected right ankle disability aggravates his left knee 
disability, his left hip disability, his lumbosacral spine 
disability, or his left shoulder tendinitis.  Hence, another 
examination is needed to further clarify whether each of the 
Veteran's disabilities is related to a service-connected 
disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2008).  

Chronic Fatigue Syndrome

The Veteran served aboard the U.S.S. Constellation (CV-64) in 
the Southwest Asia Theater of operations in January 1965.  He 
was awarded the Southwest Asia Service Medal with One Bronze 
Star.  During an October 2000 Persian Gulf clinical 
evaluation (Volume 1), the Veteran complained of chronic 
fatigue.  A VA assessment in December 2000 (Volume 2) 
indicated that the source of the Veteran's fatigue remained 
undiagnosed.

During a VA examination in February 2005 (Volume 5), the 
Veteran reported that he had chronic fatigue syndrome since 
1997.  The examiner indicated that the Veteran had chronic 
fatigue syndrome, diagnosed in year 2000.

In March 2007, a VA physician noted that the Veteran's 
history of chronic fatigue syndrome was compatible with his 
multiple complaints (Volume 6).  In February 2009, the 
Veteran testified that he went for lots of tests and 
examinations, and was told that he had chronic fatigue 
syndrome.  The Veteran testified that he has been treated 
with medications (Volume 7).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
to identify all current disability 
underlying the Veteran's complaints of 
left knee pain, left hip pain, low back 
pain, and left shoulder pain.  For each 
disability diagnosed, the examiner should 
determine whether the Veteran's service-
connected right ankle disability 
permanently increased the underlying 
disability to a measurable degree.  If 
so, the measurable degree of disability 
due to the right ankle disability should 
be specified.  The examiner should 
reconcile any opinion with the October 
2000 treatment records and the October 
2004 VA examination reports referenced 
herein.  The examiner should provide a 
rationale for opinions offered.

The Veteran's claims file, to include a 
copy of this REMAND, must be provided to 
the examiner(s) designated to examine the 
Veteran, and the examination report(s) 
should note review of the file.

2.  Afford the Veteran a VA examination 
to determine if the Veteran has chronic 
fatigue syndrome.  If so, did the 
disability clearly and unmistakably pre-
exist the Veteran's active duty and not 
increase in severity therein, and if so, 
what evidence is relied upon to make the 
determinations.  The examiner should 
provide a rationale for the opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

3.  After ensuring that the requested 
action is completed, the RO or AMC should 
re-adjudicate the claims on appeal.  If 
the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the Veteran until he is notified by 
the RO or AMC.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


